waozotawos)o-d--p-g--d.-gv-ti--r--s--t----R-d--ti--                                             cuasxsoi-rlca o,a-o's-
                                                                                                                     ceou.i-
                                                                                                                             I

                                U NITED STATESD lsrrltlc'rC OURT                                                   FILED
                                                          orthe                                              FFR 12 2219
                                                W estern DistrictofVirginia
                                                                                                       BY:             *
                                                                                                             DEP           CLE K
                 United StatesofAmerica
                             V.
              ERNEST LO UIS HAIRSTO N                          CaseN o: 4:06-cr-00037
                                                               U SM N O:12424-084
D ate ofPreviousJudgm ent:          03/26/2007                 Randy V. Cargill
(UseDateofLastAmendedJudgmentifApplicable)                     Defendant'sAtlorfley

               OrderRegardingM otion forSentenceReductionPursuantto18U.S.C.j3582(c)(2)
        Uponmotionof F.
                      /-7lthedefendantF-ltheDirectoroftheBureauofPrisonsF--
                                                                          .i
                                                                           1thecourtunder18U.S.C.
53582(c)(2)forareductionintheterm ofimprisonmentimposedbasedon aguidelinesentencingrangethathas
subsequently been lowered and maderetroactiveby theUnited StatesSentencing Commissionpurstlantto28 U.S.C.
j994(u),andhaving
                'consideredsuchmotion,
IT IS ORDERED thatthe motion is:
       NiDENIED. I
                 '
                 Z GRANTED andthedefendant'spreviouslyimposedsentenceofimprisonment(asreflectedin
                         thelastjudgmentissued)of 200                      monthsisreduced to 160 monthse                          .
1. COURT DETERM INATION OF GUIDELINE RANGE (PriortoAnyDepartures)
Pr8viousOffenseLevel:      31             Am ended OffenseLevel:                                       :9         ' ,
Crim inalHistory Categoly: Vl             Crim inalHistory Category:                                   Vl
PreviousGuidelineRange: 188 to 235 months Am ended GuidelineRange:                                     151        to 18k months
II! SENTENCE RELATW E TO AM ENDED GUIDELINE RANGE
1
-
7-1Thereducedsentenceiswithintheamendedguidelinerange.
F-1Thepreviousterm ofimprisonmentimposedwaslessthantheguidelinerangeapplicabletothedefendantatthetime
   ofsentencing asaresultofadepartureorRule35 reduction,andthereducedsentenceiscomparably lessthanthe
   am ended guidelinerange.
F.-j
   1Other(explain):



111. ADDITIONAL COM M ENTS
     eDefendantissentenced to 160 m onthsortim e served,whicheverisgreater.




Exceptasprovidedabove,al1provisionsofthejudgmentdated 03/26/2007 shallremain in effect                        .


IT IS SO OR D ERED .
                                                                                                                   @
OrderDate:              02/12/2019                                             .                  %.
                                                                                        Judge'ssignature

EffectiveDate:                                                    Hon.Jackson L.Kiser,SeniorU.S.DistrictJudge
                  (ifdifferentfrom orderdate)                                         Printed name andtitle
